UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 4, 2008 BANK OF FLORIDA CORPORATION (Exact name of registrant as specified in its charter) Florida 333-74997 59-3535315 (State or other jurisdiction Commission File Number (I.R.S. Employer Of incorporation) Identification No.) 1185 Immokalee Road, Naples, Florida 34110 (address of principal executive offices) (Zip Code) Registrant’s telephone number: (239) 254-2100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. Regulation FD Disclosure. On February 4, 2008, Bank of Florida Corporation issued a press release stating that management would be making presentations to analysts and institutional invesstors. A copy of the press release is furnished as Exhibit 99.1 to this report and a copy of the presentation is furnished as Exhibit 99.2 to this report. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibits are being furnished with this Report: 99.1 Press Release (solely furnished and not filed). 99.2 Analyst Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bank of Florida Corporation (Registrant) Date: February 4, 2008 /s/ Tracy L. Keegan Tracy L. Keegan Chief Financial Officer & Executive Vice President
